Citation Nr: 1031533	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  04-35 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to December 
1966.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In July 2008, the Board remanded this matter to the RO so that 
additional development of the evidence could be conducted.

As set forth in more detail below, a remand is required with 
respect to the issue presently before the Board on appeal.  This 
issue is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


REMAND

As indicated in the Introduction, this claim was remanded in July 
2008.  Unfortunately, the ordered development remains to be 
completed.  Accordingly, another remand is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

As mentioned by the Board in July 2008, the Veteran contends that 
in 1964 while driving back to his ship, the USS Chicago, from his 
parents' house after having a few drinks he was stopped by the 
Highway Patrol who then called the Military Police (MP) to pick 
him up.  The Veteran relates that the MP began to beat him until 
blood from his broken nose and body was all over him.  They began 
to plot how to kill him and dump him in the bay.  However, the MP 
realized that the Highway Patrol Officer had called for the pick-
up and they would be tracked.  He was taken to a medical clinic 
at Treasure Island Naval Station with a broken nose, head injury 
and bodily damage.  That incident was the most life threatening 
moment of his life.


In the course of VA examinations in March 2004 and April 2005, 
conducted by the same examiner, the Veteran related the above-
cited incident.  The examiner noted that the veracity of this 
report was unknown.  The examiner concluded that the Veteran did 
apparently have a significant traumatic stressor event when he 
was in the military and giving the benefit of the doubt, if the 
Veteran really was beaten in the service, then he met the DMS IV 
criteria for a diagnosis of PTSD.

As such, the Board's July 2008 remand directed, inter alia, that 
the following be completed:

2.  Request records from the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) for (a) a Deck Log for August 18, 
1964 to determine if the veteran missed the 
ship's movement on that date; and (b) any 
record of a line of duty misconduct 
determination on August 18, 1964.

Also request records of the Unit Punishment 
Record for the USS Chicago for:

(a) a violation of Article 92 under the 
Uniform Code of Military Justice (UCMJ) for 
non-judicial punishment awarded on 
September 8, 1964 for an offense on August 
18, 1964;

(b) a violation of Article 87 under the 
UCMJ for non-judicial punishment awarded on 
June 9, 1964 for missing ship's movement on 
May 21, 1964; (this punishment also 
included a violation of Article 86 of the 
UCMJ for unauthorized absence from May 18, 
1964 to May 21, 1964); and


(c) a violation of Article 86 under the 
UCMJ for non-judicial punishment awarded on 
October 7, 1964 for an offense on October 
2, 1964.

Review of the post-remand evidentiary record shows that the RO in 
March 2009 contacted, by letter, the Modern Military Branch, 
National Archives, located in College Park, Maryland.  The letter 
indicated "Per BVA Remand:  Please provide a deck log for August 
18, 1964 to determine if the veteran missed the ship's movement 
on this date; and any record of a line of duty misconduct 
determination on August 18, 1964."  A photocopy of the Deck Log 
Book for the USS Chicago for August 18, 1964, was associated with 
the Veteran's claims file in April 2009.  A record of a line of 
duty misconduct determination on August 18, 1964, was not 
obtained.  

Review of the record, however, does not show that an effort was 
undertaken to obtain the above-cited "records of the Unit 
Punishment Record for the USS Chicago" pertaining to 
specifically-cited UCMJ violations.  As such, unfortunately, the 
RO issued a Supplemental Statement of the Case (SSOC) in April 
2010 before sufficiently competing the ordered development, cited 
above, requested as part of the Board's July 2008 remand.  This 
deficiency mandates further development.  See Stegall, supra.

Therefore, this issue is again REMANDED to the RO for the 
following action:

1.  The RO must seek to obtain records of 
the Unit Punishment Record for the USS 
Chicago for:

(a) a violation of Article 92 under the 
Uniform Code of Military Justice (UCMJ) for 
non-judicial punishment awarded on 
September 8, 1964 for an offense on August 
18, 1964;

(b) a violation of Article 87 under the 
UCMJ for non-judicial punishment awarded on 
June 9, 1964 for missing ship's movement on 
May 21, 1964; (this punishment also 
included a violation of Article 86 of the 
UCMJ for unauthorized absence from May 18, 
1964 to May 21, 1964); and

(c) a violation of Article 86 under the 
UCMJ for non-judicial punishment awarded on 
October 7, 1964 for an offense on October 
2, 1964.

If the records are determined to be not 
available or if the search for the records 
yields negative results, that fact should 
clearly be documented in the claim's file 
and the Veteran notified in writing.  
Because these are Federal records, if they 
cannot be secured a written unavailability 
memorandum should be prepared and added to 
the claim's folder.

2.  To help avoid future remand, the RO 
must ensure that the required action has 
been accomplished in compliance with this 
REMAND.  If the proper action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall.

3.  After completing the required action, 
and after conducting any additional 
development necessary based on the 
information obtained, the RO should 
readjudicate the Veteran's claim concerning 
entitlement to service connection.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be issued a SSOC and given an opportunity 
to respond.

The case should then be returned to the Board, if in order.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


